DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed on 04/12/2021 has been entered and is considered below.

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, and all claims depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites new matter not contained in the original disclosure, specifically “The ambulatory infusion pump system of claim 21, further comprising optical indicia disposed within a pump housing, and wherein the optical sensor is configured to detect data indicative of one or more system conditions by detecting the optical indicia.”
The original disclosure does not appear to have support for optical indicia disposed within a pump housing (identified as element 26 in the specification). Further, the original disclosure does not disclose the meaning of “one or more system conditions”, and thus, does not disclose that the optical sensor is configured to detect “data indicative of one or more system conditions”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 21-38 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tamagawa (JP2012187365A, hereinafter “Tamagawa”; see English translation, attached).
Regarding claim 21, Tamagawa discloses an ambulatory infusion pump system, comprising: 
a reservoir 2 (Fig. 1) configured to contain a medicament; 
a pump mechanism 7 (Fig. 1) configured to deliver the medicament in the reservoir to a user; 
an optical sensor configured to detect data indicative of one or more system conditions (see para [0066] disclosing that the pump cartridge 6 has an optical reader for optically reading a bar code or IC tag on the reservoir cartridge 1 containing the reservoir 2; see also para [0067] disclosing that the pump cartridge 6 has delivery settings based on the information read by the optical reader);
a processor (i.e., a motor control circuit as described in para [0014]) configured to provide operating commands for the pump mechanism, the processor further configured to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir (see para [0065] disclosing that the reservoir cartridge 1 has a bar code having information such as the volume of the liquid contained in the reservoir; see para [0066] disclosing that the bar code is then read by a reader section of the pump cartridge 6 when the reservoir cartridge 1 is attached to the pump cartridge 6; see para [0067] disclosing that the pump cartridge 6 then makes settings based on the information read by the reader section; these settings are interpreted to be made by the motor control circuit in order to deliver the proper settings to the pump based on the information read by the reader section).
Regarding claim 22, Tamagawa discloses optical indicia (e.g., a bar code disclosed in para [0066]) disposed within a pump housing 1), and wherein the optical sensor (i.e., the reader section) is configured to detect data indicative of one or more system conditions by detecting the optical indicia (i.e., as described above, information about the volume or type of fluid in the reservoir 2 of the reservoir cartridge 1).
Regarding claim 23, Tamagawa discloses that the optical indicia are a series of light reflecting stripes (a skilled artisan would recognize that the bar code disclosed in Tamagawa comprises a series of light reflecting stripes). 
Regarding claim 24, Tamagawa discloses that the reservoir 2 is disposed within an infusion cartridge 1 that can be selectively connected to the pump mechanism 7 (see Tamagawa at Fig. 1 showing the cartridge 1 connected to the pump cartridge 6 that holds the pump mechanism 7, and can be disconnected at will).
Regarding claim 25, Tamagawa discloses that the processor is configured to calculate the estimated volume of the medicament in the reservoir upon connection of the infusion cartridge to the pump mechanism (see para [0066] disclosing that when the cartridge 1 is connected to the pump mechanism 7, the bar code is read by the optical sensor)
Regarding claims 26-28, Tamagawa discloses a pump housing (combination of the housing of cartridge 1 and housing of cartridge 6) which contains the pump mechanism 7 and a user interface (display section disclosed in para [0038]) and the user interface includes a display disposed on the pump housing (see para [0038]).
Regarding claim 29, Tamagawa discloses a controller 15 for wirelessly controlling the pump mechanism (see para [0062]).
Regarding claim 30, Tamagawa discloses that the processor is configured to calculate the estimated volume of the medicament in the reservoir based on a detected capacity of the reservoir (i.e., with the use of the bar code or IC tag on the cartridge containing information about the capacity of drug in the cartridge; see para [0065]).
Regarding claim 31, Tamagawa discloses an ambulatory infusion pump system, comprising: 
a pump body (combination of housing of cartridge 1 and housing of cartridge 6; see Fig. 1) including a pump mechanism 7 (Fig. 1) configured to deliver the medicament in the reservoir to a user when the infusion cartridge is attached to the pump body; 
an optical sensor configured to detect data from optical indicia disposed in the pump body (see para [0066] disclosing that the pump cartridge 6 has an optical reader for optically reading a bar code or IC tag on the reservoir cartridge 1 containing the reservoir 2; see also para [0067] disclosing that the pump cartridge 6 has delivery settings based on the information read by the optical reader);
a processor (i.e., a motor control circuit as described in para [0014]) configured to provide operating commands for the pump mechanism, the processor further configured to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir (see para [0065] disclosing that the reservoir cartridge 1 has a bar code having information such as the volume of the liquid contained in the reservoir; see para [0066] disclosing that the bar code is then read by a reader section of the pump cartridge 6 when the reservoir cartridge 1 is attached to the pump cartridge 6; see para [0067] disclosing that the pump cartridge 6 then makes settings based on the information read by the reader section; these settings are interpreted to be made by the motor control circuit in order to deliver the proper settings to the pump based on the information read by the reader section).
Regarding claim 32, Tamagawa discloses that the optical indicia are a series of light reflecting stripes (a skilled artisan would recognize that the bar code disclosed in Tamagawa comprises a series of light reflecting stripes). 
Regarding claim 33, Tamagawa discloses that the processor is configured to calculate the estimated volume of the medicament in the reservoir upon connection of the infusion cartridge to the pump mechanism (see para [0066] disclosing that when the cartridge 1 is connected to the pump mechanism 7, the bar code is read by the optical sensor).
Regarding claims 34-36, Tamagawa discloses a pump housing (combination of the housing of cartridge 1 and housing of cartridge 6) which contains the pump mechanism 7 and a user interface (display section disclosed in para [0038]) and the user interface includes a display disposed on the pump housing (see para [0038]).
Regarding claim 37, Tamagawa discloses a controller 15 for wirelessly controlling the pump mechanism (see para [0062]).
Regarding claim 38, Tamagawa discloses that the processor is configured to calculate the estimated volume of the medicament in the reservoir based on a detected capacity of the reservoir (i.e., with the use of the bar code or IC tag on the cartridge containing information about the capacity of drug in the cartridge; see para [0065]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29 and 31-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiPerna (U.S. Pub. 2012/0029468, hereinafter “DiPerna”) in view of Yodfat et al (U.S. Pub. 2011/0118694 A1, hereinafter “Yodfat”).
Regarding claim 21, DiPerna discloses an ambulatory infusion pump system, comprising: 
a reservoir 76 (Fig. 6; the reservoir 76 is located within cartridge 16 shown in Fig. 1) configured to contain a medicament; 
a pump mechanism 12 (Fig. 1) configured to deliver the medicament in the reservoir to a user; 
an optical sensor configured to detect data indicative of one or more system conditions (see para [0174] disclosing a “reader device of the pump… in operative communication with the controller … or processor” which reads a bar code on the cartridge, which a skilled artisan would recognize to be an optical sensor; the reader device identifies the cartridge to set or adjust parameters of the system, as described in the same paragraph);
a processor 42 (Fig. 3) configured to provide operating commands for the pump mechanism (see para [0157] disclosing that the processor 42 communicates with and/or otherwise control the drive mechanism, output/display, memory, and transmitter/receiver).
It is noted that DiPerna does not appear to disclose that the processor 42 further configured to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir.
Yodfat discloses an infusion pump system 10 (Fig. 3) comprising a disposable part 200 having a reservoir 220 (Fig. 3) and an identification marker, such as a tag 222 (Fig. 3), which is read by a reader/sensor 111 on a reusable part 100 (see paras [0077], [0080]). The sensor 111 detects a parameter of the disposable part, such as the volume of the part 200 (see para [0078]), interpreted to mean the volume of the medicament in the reservoir 220 of the part 200 (see also para [0103] disclosing that the identification marker may also store information such as the “amount…of insulin in the reservoir of the [disposable part]”). This parameter can then be processed and the functionality of the dispensing unit 10 changed based thereupon (see para [0079]).
A skilled artisan would have found it obvious at the time of the invention to modify the processor 42 disclosed in DiPerna to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir, based on the teaching in Yodfat that using a sensor to detect a volume of a reservoir was well-known at the time of the invention (as described above); based at least on the teaching in Yodfat, such data would have been useful to ensure that the correct amount of medicament was properly dispensed (see Yodfat at para [0091] disclosing that “functions that may be affected according to the identification … typically includes dispensing therapeutic fluids [and] programming the system (e.g. setting the amount of fluid to be delivered)…”; see also para [0013] disclosing that “the DPs [disposable parts] of different users may comprise different reservoir volumes or different therapeutic agents (e.g. insulin 100 U/mL or 40 U/mL), and faulty assembly may therefore result in fatal consequence due to underdosing or overdosing. Parts identification may prevent assembling of device from RPs and DPs belonging to different users.”).  Further, based at least on the disclosure in DiPerna that the optical sensor is in operative communication with the controller or processor so that the sensed information can be analyzed by the processor to set or adjust parameters of the system (as described above), a skilled artisan would have had a reasonable expectation of success in modifying the sensed information to be volume information as well. 
Regarding claim 22, the combination of DiPerna and Yodfat teaches optical indicia (e.g., a “bar code type strip”; see DiPerna at [0174]) disposed within a pump housing (i.e., the “bar code type strip” is included with a reservoir cartridge 12 which is within a pump housing 26 when fully assembled; see Fig. 2), and wherein the optical sensor (i.e., the reader device of DiPerna) is configured to detect data indicative of one or more system conditions by detecting the optical indicia (i.e., the combination of DiPerna and Yodfat teaches sensing volume information of the reservoir used in the infusion pump system, which is understood to be a “system condition”).
Regarding claim 23, the combination of DiPerna and Yodfat teaches that the optical indicia are a series of light reflecting stripes (a skilled artisan would recognize that the “bar code type strip” disclosed in DiPerna comprises a series of light reflecting stripes). 
Regarding claim 24, the combination of DiPerna and Yodfat teaches that the reservoir 76 (see DiPerna at Fig. 6) is disposed within an infusion cartridge 16 (see DiPerna at Fig. 6) that can be selectively connected to the pump mechanism 12 (see DiPerna at Fig. 1).
Regarding claim 25, the combination of DiPerna and Yodfat teaches that the processor is configured to calculate the estimated volume of the medicament in the reservoir upon connection of the infusion cartridge to the pump mechanism (i.e., when the cartridge 16 of DiPerna is connected to the pump mechanism 12, the “bar code type strip” on the reservoir is read by the optical sensor on the pump mechanism 12; based at least on the teaching in Yodfat that it would have been obvious to modify the processor to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir, the physical connection of the cartridge 16 to the pump mechanism 12 would enable the “bar code type strip” to be read and the data contained therein to be transferred to the processor).
Regarding claims 26-28, the combination of DiPerna and Yodfat teaches a pump housing 26 (see DiPerna at Fig. 2) which contains the pump mechanism 12 and a user interface 44 (see DiPerna at para [0150] and Fig. 2), and the user interface includes a display disposed on the pump housing (see Fig. 2 showing the GUI 44 disposed on the pump housing 26 and referred to, in para [0150], as a display).
Regarding claim 29, the combination of DiPerna and Yodfat teaches a controller for wirelessly controlling the pump mechanism (see DiPerna at para [0279] disclosing that “the portable infusion device and/or remote commander may also include a receiver that receives commands, such as remotely/wirelessly generated commands, and communicates the commands to the processor.”).
Regarding claim 31, DiPerna discloses an ambulatory infusion pump system, comprising:
an infusion cartridge 16 (Fig. 1) including a reservoir 76 (Fig. 6) configured to contain a medicament; 
a pump body 12 (Fig. 1) including a pump mechanism 48 (Fig. 3) configured to deliver the medicament in the reservoir to a user when the infusion cartridge is attached to the pump body; 
an optical sensor configured to detect data from optical indicia disposed in the pump body (see para [0174] disclosing a “reader device of the pump… in operative communication with the controller … or processor” which reads a bar code on the cartridge 16, which a skilled artisan would recognize to be an optical sensor; the reader device identifies the cartridge to set or adjust parameters of the system, as described in the same paragraph); 
a processor 42 (Fig. 3) configured to provide operating commands for the pump mechanism (see para [0157] disclosing that the processor 42 communicates with and/or otherwise control the drive mechanism, output/display, memory, and transmitter/receiver).
It is noted that DiPerna does not appear to disclose that the processor 42 is further configured to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir.
Yodfat discloses an infusion pump system 10 (Fig. 3) comprising a disposable part 200 having a reservoir 220 (Fig. 3) and an identification marker, such as a tag 222 (Fig. 3), which is read by a reader/sensor 111 on a reusable part 100 (see paras [0077], [0080]). The sensor 111 detects a parameter of the disposable part, such as the volume of the part 200 (see para [0078]), interpreted to mean the volume of the medicament in the reservoir 220 of the part 200 (see also para [0103] disclosing that the identification marker may also store information such as the “amount…of insulin in the reservoir of the [disposable part]”). This parameter can then be processed and the functionality of the dispensing unit 10 changed based thereupon (see para [0079]).
A skilled artisan would have found it obvious at the time of the invention to modify the processor 42 disclosed in DiPerna to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir, based on the teaching in Yodfat that using a sensor to detect a volume of a reservoir was well-known at the time of the invention (as described above); based at least on the teaching in Yodfat, such data would have been useful to ensure that the correct amount of medicament was properly dispensed (see Yodfat at para [0091] disclosing that “functions that may be affected according to the identification … typically includes dispensing therapeutic fluids [and] programming the system (e.g. setting the amount of fluid to be delivered)…”; see also para [0013] disclosing that “the DPs [disposable parts] of different users may comprise different reservoir volumes or different therapeutic agents (e.g. insulin 100 U/mL or 40 U/mL), and faulty assembly may therefore result in fatal consequence due to underdosing or overdosing. Parts identification may prevent assembling of device from RPs and DPs belonging to different users.”).  Further, based at least on the disclosure in DiPerna that the optical sensor is in operative communication with the controller or processor so that the sensed information can be analyzed by the processor to set or adjust parameters of the system (as described above), a skilled artisan would have had a reasonable expectation of success in modifying the sensed information to be volume information as well. 
Regarding claim 32, the combination of DiPerna and Yodfat teaches that the optical indicia are a series of light reflecting stripes (a skilled artisan would recognize that the “bar code type strip” disclosed in DiPerna comprises a series of light reflecting stripes). 
Regarding claim 33, the combination of DiPerna and Yodfat teaches that the processor is configured to calculate the estimated volume of the medicament in the reservoir upon connection of the infusion cartridge to the pump mechanism (i.e., when the cartridge 16 of DiPerna is connected to the pump mechanism 12, the “bar code type strip” on the reservoir is read by the optical sensor on the pump mechanism 12; based at least on the teaching in Yodfat that it would have been obvious to modify the processor to utilize data detected by the optical sensor to calculate an estimated volume of the medicament in the reservoir, the physical connection of the cartridge 16 to the pump mechanism 12 would enable the “bar code type strip” to be read and the data contained therein to be transferred to the processor).
Regarding claims 34-36, the combination of DiPerna and Yodfat teaches a pump housing 26 (see DiPerna at Fig. 2) which contains the pump mechanism 12 and a user interface 44 (see DiPerna at para [0150] and Fig. 2), and the user interface includes a display disposed on the pump housing (see Fig. 2 showing the GUI 44 disposed on the pump housing 26 and referred to, in para [0150], as a display).
Regarding claim 37, the combination of DiPerna and Yodfat teaches a controller for wirelessly controlling the pump mechanism (see DiPerna at para [0279] disclosing that “the portable infusion device and/or remote commander may also include a receiver that receives commands, such as remotely/wirelessly generated commands, and communicates the commands to the processor.”).

Claims 30 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiPerna (U.S. Pub. 2012/0029468 A1) in view of Yodfat et al (U.S. Pub. 2011/0118694 A1), further in view of Tamagawa (JP2012187365A, hereinafter “Tamagawa”; see English translation, attached).
Regarding claim 30, the combination of DiPerna and Yodfat does not appear to disclose that the processor is configured to calculate the estimated volume of the medicament in the reservoir based on a detected capacity of the reservoir.
However, to obtain data on the capacity of the collapsible fluid reservoir and to analyze the data to determine an infusion parameter was well known at the time of the invention. For instance, Tamagawa discloses a method comprising obtaining from an infusion cartridge, with a processor, data on a capacity of the collapsible fluid reservoir when the infusion cartridge is loaded into the portable infusion pump (i.e., with the use of a bar code or IC tag on the cartridge containing information about the capacity of drug in the cartridge; see para [0065]), analyzing, with the processor, the obtained data on the capacity of the collapsible fluid reservoir to determine the capacity of the collapsible fluid reservoir (i.e., reading the bar code or IC tag optically; para [0066]), and determining and setting with the processor, prior to delivering therapy using the infusion cartridge, one or more therapeutic parameters of the infusion pump based on the capacity of the collapsible fluid reservoir (i.e., the processor uses the capacity information to automatically set feeding characteristics based on the information read by the reader prior to operation of a driving motor 7; see para [0067]).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of DiPerna and Yodfat, in order to configure the processor to calculate the estimated volume of the medicament in the reservoir based on a detected capacity of the reservoir, as taught in Tamagawa, if one wished to ensure that the cartridge contained the proper volume of fluid necessary for delivery prior to the beginning of the infusion with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
09/01/2022